—In a matrimonial action in which the parties were divorced by judgment dated May 19, 1998, the plaintiff appeals from an order of the Supreme Court, Kings County (Rigler, J.), dated October 15, 1998, which denied her motion, in effect, to vacate the judgment entered upon her default and to reopen the matter for the limited purpose of determining equitable distribution.
Ordered that the order is affirmed, with costs.
Although the courts have adopted a liberal policy of vacating defaults in matrimonial cases, a defaulting party is still required to show a reasonable excuse for the default and a meritorious defense (see, Baumer v Baumer, 268 AD2d 495 [decided herewith]; Adams v Adams, 255 AD2d 535; Booska v Booska, 246 AD2d 567). On this record, the court providently exercised its discretion in denying the plaintiffs motion to vacate the judgment entered upon her default in appearing at a preliminary conference and an inquest (see, Sidi v Sidi, 260 AD2d 566; Benjamin v Benjamin, 249 AD2d 348; Babbo v Babbo, 191 AD2d 606). Indeed, the plaintiffs own statements demonstrate that her failure to appear at the preliminary hear*509ing and subsequent proceedings was willful (see, Mirza v Mirza, 248 AD2d 447; Sayagh v Sayagh, 205 AD2d 678). Thompson, J. P., Krausman, H. Miller and Schmidt, JJ., concur.